Paul W. Brown, J.,
dissenting. The majority places a reporting burden upon appellees that can not be justified in light of the “exclusive jurisdiction” exemption within R. C. 1551.17 (A) (1) (c). That statute, in defining the major utility facilities that must submit ten-year forecasts, excludes “gas or natural gas transmission lines over which an agency of the United States has exclusive jurisdiction.” This exemption was shifted to its present statutory position when the Department of Energy was- created. This "court has in the past adhered to the position that “it is a basic presumption in statutory construction that the General Assembly is not presumed to do a vain or useless thing, and that when language is inserted in a statute it is inserted to accomplish some definite purpose.” State, ex rel. Cleveland Electric Illuminating Co., v. Euclid (1959), 169 Ohio St. 476, at page 479. Yet, if this statutory exemption does not apply to the ap-pellees, it does not apply to anyone. The majority has effectively interpreted this provision out of existence.
Herbert, J., concurs in the foregoing dissenting opinion.